     3:21-cv-02728-MGL       Date Filed 09/10/21    Entry Number 59      Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

 DISABILITY RIGHTS SOUTH CAROLINA;                  Civil Action No.: 3:21-cv-2728-MGL
 ABLE SOUTH CAROLINA; AMANDA
 McDOUGALD SCOTT, individually and on
 behalf of P.S., a minor; MICHELLE FINNEY,
 individually and on behalf of M.F., a minor;
 LYUDMYLA TSYKALOVA, individually
 and on behalf of M.A., a minor; EMILY
 POETZ, individually and on behalf of L.P., a
 minor; SAMANTHA BOEVERS, individually
 and on behalf of P.B., a minor; TIMICIA
 GRANT, individually and on behalf of E.G., a
 minor; CHRISTINE COPELAND individually
 and on behalf of L.C., a minor; HEATHER
 PRICE, individually and on behalf of H.P., a
 minor; and CATHY LITTLEJOHN,
 individually and on behalf of Q.L., a minor,

                             Plaintiffs,              GOVERNOR MCMASTER’S
        v.                                              MOTION TO DISMISS

 HENRY McMASTER, in his official capacity
 as Governor of the State of South Carolina;
 and ALAN WILSON, in his official capacity
 as Attorney General of South Carolina;
 MOLLY SPEARMAN, in her official capacity
 as State Superintend of Education;
 GREENVILLE COUNTY SCHOOL BOARD;
 HORRY COUNTY SCHOOL BOARD;
 LEXINGTON COUNTY SCHOOL BOARD
 ONE; OCONEE COUNTY SCHOOL
 BOARD; DORCHESTER COUNTY
 SCHOOL BOARD TWO; CHARLESTON
 COUNTY SCHOOL BOARD; and PICKENS
 COUNTY SCHOOL BOARD,

                             Defendants.


       COMES NOW Defendant Henry McMaster, in his official capacity as Governor of the

State of South Carolina (“Governor McMaster” or “Governor”), by and through the undersigned
      3:21-cv-02728-MGL         Date Filed 09/10/21       Entry Number 59           Page 2 of 4




counsel, and hereby moves the Court for an order dismissing Plaintiffs’ Complaint (ECF No. 1) in

the above-captioned matter pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

       As detailed in Part I of the Governor’s contemporaneously filed Memorandum (ECF No.

58), Plaintiffs’ Complaint does not articulate a single viable cause of action or otherwise state a

claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

Accordingly, Governor McMaster respectfully moves the Court to dismiss Plaintiffs’ Complaint

for multiple reasons, to include the following:

       1.      Plaintiffs have not alleged, and they cannot reasonably or plausibly allege, that

Governor McMaster acted with bad faith or gross misconduct, as required to state and maintain a

plausible cause of action under Title II of the Americans with Disabilities Act (“ADA”) or § 504

of the Rehabilitation Act in the context of educating students with disabilities.

       2.      Plaintiffs do not have a private right of action to proceed with a disparate-impact or

unintentional-failure-to-accommodate theory under Title II of the ADA or § 504 of the

Rehabilitation Act, and Plaintiffs have not alleged that Governor McMaster intentionally

discriminated against them or that Proviso 1.108 of the 2021–22 Appropriations Act (“Proviso”)

was enacted, implemented, or enforced to intentionally discriminate against them in any way.

       3.      Plaintiffs have not plausibly alleged that the Proviso denies or deprives them of the

equal opportunity to attend school in-person if state-authorized or appropriated funds are not used

to develop and implement a universal mask mandate, their current contention that universal mask

mandates are necessary are inconsistent with statements and lawsuits from disability-rights

advocates that individuals with disabilities should not be required to wear masks, and their

proffered interpretation of Title II and § 504 would result in a federal mask mandate in schools,




                                                  1
      3:21-cv-02728-MGL          Date Filed 09/10/21     Entry Number 59       Page 3 of 4




which is a concept that is both untethered from the relevant statutory text and at odds with

Congress’s intent.

          4.     Congress did not impose an unambiguous condition on the receipt of federal funds

in the American Rescue Plan Act (“ARPA”) such that States are required to enact or to permit

schools to enact universal mask mandates, and Plaintiffs may not rely on the U.S. Department of

Education’s interim final rule regarding ARPA to find such a condition or to clarify Congress’s

intent.

          In accordance with Rule 7.04 of the Local Civil Rules (D.S.C.), this Motion is based on

the grounds summarized herein and those set forth in Part I of the Memorandum (ECF No. 58)

filed contemporaneously herewith, which Governor McMaster submits both in support of the

present Motion to Dismiss and in opposition to Plaintiffs’ Motion for Temporary Restraining Order

and Preliminary Injunction (ECF No. 16), as well as the records and pleadings filed in this action,

and such other matters or argument as may be presented to the Court at the time of any hearing.

          WHEREFORE, for the foregoing reasons and those set forth in the accompanying

Memorandum, Governor McMaster respectfully requests that the Court enter an order dismissing,

with prejudice, Plaintiffs’ Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure.



                             [SIGNATURE ON FOLLOWING PAGE]




                                                 2
     3:21-cv-02728-MGL     Date Filed 09/10/21   Entry Number 59      Page 4 of 4




                                      Respectfully submitted,

                                      s/Thomas A. Limehouse, Jr.
                                      Thomas A. Limehouse, Jr. (Fed. Bar No. 12148)
                                      Chief Legal Counsel
                                      Wm. Grayson Lambert (Fed. Bar No. 11761)
                                      Senior Legal Counsel
                                      OFFICE OF THE GOVERNOR
                                      South Carolina State House
                                      1100 Gervais Street
                                      Columbia, South Carolina 29201
                                      (803) 734-2100
                                      tlimehouse@governor.sc.gov
                                      glambert@governor.sc.gov

                                      Counsel for Governor McMaster

September 10, 2021
Columbia, South Carolina




                                         3
